department of the treasury washington d c dec set ep iat d tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b company b plan x date date year year dear this is in response to the letter submitted on your behalf by your authorized representative as supplemented by correspondence dated in which you request a letter_ruling with respect to distributions from a retirement_plan qualified within the meaning of sec_401 of the internal_revenue_code made pursuant to your sec_242 of the tax equity and fiscal responsibility act of tefra election the following facts and representations support your ruling_request taxpayer a is a participant in plan x which is sponsored by company b your authorized representative asserts on your behalf that plan x is a defined contribution profit-sharing_plan that is qualified within the meaning of sec_401 of the internal_revenue_code and that its trust is tax-exempt under code sec_501 on date taxpayer a signed a distribution election with respect to his interest in plan x which referenced sec_242 of tefra and which was intended to serve as an election under said tefra section taxpayer a's date form mentioned plan x and indicated that taxpayer a intended to have lifetime distributions from plan x commence at his retirement even if retirement came after his attainment of age furthermore the form indicated that taxpayer a intended to receive lifetime post retirement distributions in a lump sum date predated date at the time taxpayer a signed his sec_242 election he was afl owner of company b and remains such as of the date of this ruling_request page the internal_revenue_service has previously determined that taxpayer a’s date election complied with the requirements of sec_242 of tefra and notice_83_23 1983_2_cb_418 see letter_ruling taxpayer a’s date of birth was date thus taxpayer a had attained age as of the date of this ruling_request taxpayer a anticipates that he will retire in either year or year pursuant to his sec_242 election taxpayer a will receive the full amount standing to his credit under plan x in the form of a lump sum said payment to taxpayer a will not violate the terms of plan x furthermore your authorized representative has asserted on your behalf that the distribution from plan x does not require consent of taxpayer a’s spouse taxpayer b pursuant to his request to have all amounts due him under plan x paid to him taxpayer a will contribute by means of a trustee to trustee transfer the full amount of the distribution into an ira set up and maintained in the name of taxpayer a taxpayer a will then begin receiving distributions intended to comply with the minimum_required_distribution rules of code sec_401 and sec_408 from his rollover jra based on the above facts and representations you through your authorized representative request the following letter rulings that the entire distribution made to taxpayer a from plan x pursuant to taxpayer a’s sec_242 of tefra election may be rolled over or transferred by means of a trustee to trustee transfer into an ira set up and maintained in the name of taxpayer a and that such rollover or transfer will satisfy the requirements of code sec_402 and that for purposes of determining required distributions from taxpayer a’s rollover ira the amounts will be determined under code sec_401 furthermore the requirements of code sec_401 will not be imposed with respect to the period beginning with the calendar_year in which taxpayer a attained age and ending with the calendar_year in which the plan x distribution is made with respect to your ruling requests code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary page code sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the later of i the calendar_year in which the employee attains age or id the calendar_year in which the employee retires code sec_401 ii provides that in the case of an employee who is a five percent owner of an incorporated entity the distribution rule found in code sec_401 g cd does not apply final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-8 of the final regulations provides guidance with respect to tefra sec_242 elections q a-13 under sec_1_401_a_9_-8 provides that although the distribution_requirements added by tefra were retroactively repealed by tra of the transitional election rule in tefra sec_242 was preserved thus a plan may make distributions in accordance with such an election without adversely affecting its code sec_401 qualified status q a-15 under sec_1_401_a_9_-8 provides that if an amount is distributed from one plan to - another the receiving plan must make distributions in accordance with code sec_401 even if the distributee had a valid sec_242 of tefra election under the distributing plan q a-16 under sec_1_401_a_9_-8 provides that a tefra sec_242 election may be revoked if such an election is revoked after the date by which distributions are required to commence in order to satisfy code sec_401 the plan must distribute amounts sufficient to satisfy code sec_401 with respect to all years to which the requirements of code sec_401 apply including years prior to the year of revocation to the extent said amounts had not been distributed prior to the revocation said distribution must be made no later than the end of the calendar_year following the calendar_year in which the revocation occurs sec_402 of the code in general provides that amounts distributed from a retirement_plan qualified within the meaning of code sec_401 are taxed under sec_72 relating to annuities code sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 of the code qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph but states that this maximum limitation does not apply to a distribution transferred to an eligible_retirement_plan page described in clause i or ii of sec_402 sec_402 of the code provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the day following the day on which the distribute received the property distributed sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or i1 for a period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_1_402_c_-2 question and answer of the income_tax regulations provides in relevant part that except as specifically provided in q a-4 b of this section any amount distributed to an employee from a qualified_plan is an eligible_rollover_distribution q a-4 b does not contain an exclusion for distributions made in accordance with a valid sec_242 of tefra election sec_1_402_c_-2 question and answer of the income_tax regulations states that if an eligible_rollover_distribution is paid to an employee and the employee contributes all or part of the eligible_rollover_distribution to an eligible_retirement_plan no later than the 60th day following the date the employee received the distribution the amount contributed is not currently includible in gross_income page 20u510035 sec_401 of the code provides that in general a_trust will not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee to trustee transfer to the eligible_retirement_plan sec_401 of the code provides in relevant part that subparagraph a shall apply only to the extent that the eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a determined without regard to sec_402 sec_403 and sec_457 of the code the preceding sentence shall not apply to such distribution if the plan to which such distribution is transferred- ii is an eligible_retirement_plan described in clause i or of sec_402 sec_1_401_a_31_-1 of the regulations q a-15 provides that a direct_rollover described in code sec_401 is to be treated as a distribution and rollover of an eligible_rollover_distribution with specific respect to your first ruling_request it has been represented that the payment from plan x to taxpayer a will be made in accordance with iaw taxpayer a’s date tefra sec_242 election thus the payment will not result in a revocation of said election in general a revocation of a tefra sec_242 election could result in catch-up required distributions iaw the q a-16 of sec_1_401_a_9_-8 of the final regulations cited above the amount of the distribution that exceeded the amount of catch-up distributions if any would be eligible to be rolled over into an ira as long as the plan distribution otherwise met the requirements of code sec_402 a distribution that does not revoke a tefra sec_242 election lies outside the ambit of q a-16 of sec_1_401_a_9_-8 thus no portion of said distribution is a required_distribution within the meaning of code sec_401 therefore as long as the distribution otherwise complies with the requirements of code sec_402 it may be rolled over or transferred by means of a trustee to transfer aw code sec_401 into an ira in this case taxpayer a is eligible to receive a distribution of the full amount due him under plan x in a single sum because of his retirement from company b he will request payment thereof and intends to transfer the full amount due him by means of a trustee to trustee transfer into an jra set up and maintained in his name the payment to taxpayer a will not be in the form of an annuity and will not be made on account of hardship thus with respect to your first ruling_request we conclude as follows that the entire distribution made to taxpayer a from plan x pursuant to taxpayer a’s tefra sec_242 election may be rolled over and transferred by means of a trustee to trustee transfer into an ira set up and maintained in the name of taxpayer a and that such rollover or transfer will satisfy the requirements of code sec_402 page 20u510035 if taxpayer a’s plan x payment is received as a distribution and rolled over into his ira the rollover must be made within the time frame provided under code sec_402 with specific respect to your second ruling_request sec_1_401_a_9_-7 of the final regulations q a-2 provides in summary that if an amount is distributed from a distributing plan and rolled over into a receiving plan the benefit of the distributee employee under the receiving plan is increased by the amount rolled over for purposes of computing the code sec_401 minimum_required_distribution with respect to the calendar_year immediately following the calendar_year in which the amount rolled over is distributed sec_1_408-8 of the final regulations q a-6 provides in general that for purposes of determining the amount of a minimum_required_distribution from an ira for a calendar_year the account balance of the ira as of the december immediately preceding the calendar_year for which distributions are required to be made is used with respect to your second ruling_request amounts distributed from a qualified_plan pursuant to a tefra sec_242 election and rolled over or transferred by means of a trustee to trustee transfer into an ira no longer remain subject_to the tefra election distribution of such rolled over or transferred amounts must be made in accordance with the requirements of code sec_401 and sec_408 and the final regulations promulgated thereunder as noted above a code sec_401 required_distribution must be made with respect to any amounts distributed from plan x and rolled over or transferred by taxpayer a into an ira set up and maintained in his name no later than the calendar_year following the calendar_year in which the amounts are distributed from plan x thus with respect to your second ruling_request we conclude as follows that for purposes of determining required distributions from taxpayer a’s rollover ira the amounts will be determined under code sec_401 furthermore the requirements of code sec_401 will not be imposed with respect to the period beginning with the calendar_year in which taxpayer a attained age and ending with the calendar_year in which the plan x distribution is made this letter_ruling assumes that plan x is and has been qualified within the meaning of code sec_401 and its trust exempt from tax under code sec_501 at all times relevant thereto it also assumes that the rollover ira to be set up in the name of taxpayer a will meet the requirements of code sec_408 at all times relevant thereto finally it assumes that if the plan x distribution is rolled over into taxpayer a’s ira the rollover will be made within the time frame prescribed under code sec_402 this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative page 2v05100385 the internal revenue service’s point_of_contact with respect to this letter_ruling is phone number-not toll-free or esq who may be contacted at ff fax sincerely yours frances v ws manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
